                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE
                                GREENEVILLE DIVISION


    ULTIMA SERVICES CORPORATION,                     )
                                                     )
                  Plaintiff,                         )
                                                     )
    v.                                               )   No. 2:20-cv-00041-DCLC-CRW
                                                     )
    U.S. DEPARTMENT OF AGRICULTURE,                  )
    et al.,                                          )
                                                     )
                  Defendants.                        )

               DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT

          Defendants the United States Department of Agriculture (“USDA”), the Secretary

   of Agriculture, Tom Vilsack, the United States Small Business Administration (“SBA”),

   and its Administrator, Isabella Casillas Guzman, (collectively “defendants”), through

   their undersigned attorneys, hereby answer the Complaint of plaintiff Ultima Services

   Corporation and assert their affirmative defenses as follows. Defendants deny each and

   every allegation not expressly admitted below.

          1.     Defendants admit that plaintiff purports to assert a claim under the United

   States Constitution, but deny that the Complaint states such a claim and deny that they

   have violated the United States Constitution. Defendants deny that 28 U.S.C. § 1343(3)

   provides this Court with jurisdiction over this action, deny that the remaining cited

   statutes are sufficient to vest this Court with jurisdiction over this action, deny that the

   Court has subject-matter jurisdiction over the Complaint, and deny any remaining

   allegations in paragraph 1 of the Complaint.

          2.     Defendants deny that they have taken discriminatory actions against

   plaintiff in this or any other district. Defendants are without knowledge or information

                                                 1

Case 2:20-cv-00041-DCLC-CRW Document 35 Filed 04/28/21 Page 1 of 10 PageID #: 227
   sufficient to form a belief as to the truth of the remaining allegations in paragraph 2 of

   the Complaint.

          3.     Defendants are without knowledge or information sufficient to form a

   belief as to the truth of the allegations in paragraph 3 of the Complaint.

          4.     Defendants admit that the USDA is a cabinet-level agency of the United

   States of America and that the Secretary of Agriculture is the head of the USDA.

   Defendants deny the remaining allegations in paragraph 4 of the Complaint.

          5.     Defendants admit that the SBA is a cabinet-level agency of the United

   States of America and that the Administrator of the SBA is its head. Defendants deny

   the remaining allegations in paragraph 5 of the Complaint.

          6.     Defendants are without knowledge or information sufficient to form a

   belief as to the truth of the allegations in paragraph 6 of the Complaint.

          7.     Defendants admit that plaintiff has competed for federal contracts

   reserved for small businesses with the USDA, including contracts to provide

   administrative and/or technical support to USDA offices that implement Natural

   Resources Conservation Service (“NRCS”) programs, but denies that the SBA reserves

   these contracts. Defendants admit that plaintiff has contracted to provide services to

   the NRCS, an agency within the USDA that provides resources to farmers and

   landowners to aid them with conservation. Defendants are without knowledge or

   information sufficient to form a belief as to the truth of the remaining allegations in

   paragraph 7 of the Complaint.

          8.     Defendants admit that plaintiff has won contracts with NRCS, including

   four Indefinite Delivery Indefinite Quantity (“IDIQ”) contracts awarded in 2017 to

   provide administrative and/or technical support services for NRCS programs covering

                                                2

Case 2:20-cv-00041-DCLC-CRW Document 35 Filed 04/28/21 Page 2 of 10 PageID #: 228
   up to all fifty states and several territories of the United States. Defendants deny the

   remaining allegations in paragraph 8 of the Complaint.

          9.     Defendants admit that NRCS has the authority to issue IDIQ and

   individual contracts for state-specific administrative and/or technical support services

   with a base time period and with the ability to add option time periods not exceeding

   four option periods nor exceeding the maximum capacity for the total contract,

   including all option periods. Defendants deny the remaining allegations in paragraph 9

   of the Complaint.

          10.    Defendants admit that after in or around March 2018, no additional funds

   were added to the four existing IDIQ orders referred to in the Complaint, and no

   additional options were exercised on these contracts. Defendants also admit that the

   USDA has placed certain contracts for administrative and/or technical support services

   into the 8(a) Business Development Program (“8(a) program”). Defendants deny the

   remaining allegations in paragraph 10 of the Complaint.

          11.    Defendants admit that plaintiff purports to use the term “Section 8(a)

   Program” to refer to the program administered by the SBA pursuant to the cited statutes

   and regulations, but denies that this is the correct title of the program established in the

   cited statutes and regulations.

          12.    Defendants admit that plaintiff purports to paraphrase and quote from 15

   U.S.C. § 637(a)(1)(A), (B) and 13 C.F.R. § 124.501(b). Defendants deny that the excerpts

   plead in paragraph 12 of the Complaint are a complete and accurate statement of the

   statutory and regulatory provisions pertaining to the 8(a) program and further deny that

   these provisions violate the United States Constitution.

          13.    Defendants admit the allegations in paragraph 13 of the Complaint.

                                                3

Case 2:20-cv-00041-DCLC-CRW Document 35 Filed 04/28/21 Page 3 of 10 PageID #: 229
          14.    Defendants admit that plaintiff purports to paraphrase and quote from 15

   U.S.C. § 637(a)(4) and 13 C.F.R. § 124.102. Defendants deny that the excerpts plead in

   paragraph 14 of the Complaint are a complete and accurate statement of the statutory

   and regulatory provisions cited and further deny that these provisions violate the United

   States Constitution.

          15.    Defendants admit that plaintiff purports to quote from 15 U.S.C. §

   637(a)(5). Defendants deny that the language quoted in paragraph 15 of the Complaint

   is a full or accurate quotation of the cited provision and further deny that this provision

   violates the United States Constitution.

          16.    Defendants admit that plaintiff purports to quote a portion of 15 U.S.C. §

   637(a)(6). Defendants deny that the language quoted in paragraph 16 of the Complaint

   is a full and complete statement of the cited provision and further deny that this

   provision violates the United States Constitution.

          17.    Defendants admit the allegations in paragraph 17 of the Complaint.

          18.    Defendants admit that 13 C.F.R. § 124.103(b) contains a rebuttable

   presumption that certain individuals are socially disadvantaged, including Black

   Americans, Hispanic Americans, Native Americans, Asian Pacific Americans, and

   Subcontinent Asian Americans, and that an individual who is not a member of one of

   these groups must establish individual social disadvantage by a preponderance of the

   evidence. Defendants deny the remaining allegations in paragraph 18 of the Complaint.

          19.    Defendants deny the allegations in paragraph 19 of the Complaint.

          20.    Defendants deny the allegations in paragraph 20 of the Complaint.

          21.    Defendants deny the allegations in paragraph 21 of the Complaint.

          22.    Defendants admit that plaintiff is not a participant in the 8(a) program.

                                                4

Case 2:20-cv-00041-DCLC-CRW Document 35 Filed 04/28/21 Page 4 of 10 PageID #: 230
   Defendants are without knowledge or information sufficient to form a belief as to the

   truth of the remaining allegations in paragraph 22 of the Complaint.

          23.    Defendants admit that the SBA does not keep a database of the capital and

   credit opportunities of those who are not socially disadvantaged. Defendants deny any

   remaining allegations in paragraph 23 of the Complaint.

          24.    Defendants admit that the SBA does not keep a database of the credit

   opportunities of the owners of any particular company in the 8(a) program or the capital

   and credit opportunities of those who are not socially disadvantaged, but deny any

   remaining allegations in paragraph 24 of the Complaint.

          25.    Defendants admit that the SBA determines whether an individual is

   “economically disadvantaged” for purposes of the 8(a) program by examining the

   factors set forth in 13 C.F.R. § 124.104. Defendants deny any remaining allegations in

   paragraph 25 of the Complaint and respectfully refer the Court to the text of the

   regulation for a full, complete, and accurate statement of its contents.

          26.    Defendants admit that 13 C.F.R. § 124.104 provides that, among other

   considerations, an “individual will generally not be considered economically

   disadvantaged if the fair market value of all his or her assets (including his or her

   primary residence and the value of the applicant/Participant firm) exceeds $6 million.

   The only assets excluded from this determination are funds excluded under paragraph

   (c)(2)(ii) of this section as being invested in a qualified IRA account.” Defendants deny

   any remaining allegations in paragraph 26 of the Complaint and respectfully refer the

   Court to the text of the regulation for a full, complete, and accurate statement of its

   contents.

          27.    Defendants admit that 13 C.F.R. § 124.104 provides that, among other

                                                5

Case 2:20-cv-00041-DCLC-CRW Document 35 Filed 04/28/21 Page 5 of 10 PageID #: 231
   considerations, an “individual will generally not be considered economically

   disadvantaged if the fair market value of all his or her assets (including his or her

   primary residence and the value of the applicant/Participant firm) exceeds $6 million.

   The only assets excluded from this determination are funds excluded under paragraph

   (c)(2)(ii) of this section as being invested in a qualified IRA account.” Defendants deny

   any remaining allegations in paragraph 27 of the Complaint and respectfully refer the

   Court to the text of the regulation for a full, complete, and accurate statement of its

   contents.

          28.    Defendants admit that in determining whether a particular USDA contract

   qualifies for the 8(a) program, neither the SBA nor the USDA has examined whether a

   particular racial group is underrepresented in the industry relevant to that particular

   contract. Defendants deny any remaining allegations in paragraph 28 of the Complaint.

          29.    Defendants deny the allegations in paragraph 29 of the Complaint.

          30.    Defendants deny the allegations in paragraph 30 of the Complaint.

          31.    Defendants deny the allegations in paragraph 31 of the Complaint.

          32.    Defendants deny the allegations in paragraph 32 of the Complaint.

          33.    Defendants deny the allegations in paragraph 33 of the Complaint.

          34.    Defendants deny the allegations in paragraph 34 of the Complaint.

          35.    Defendants admit that the majority of 8(a) program participants are

   owned and controlled, at least in part, by members of the racial or ethnic groups

   designated in 13 C.F.R. § 124.103. Defendants deny the remaining allegations in

   paragraph 35 of the Complaint.

          36.    Defendants are without knowledge or information sufficient to form a

   belief as to the truth of the allegations in paragraph 36 of the Complaint.

                                                6

Case 2:20-cv-00041-DCLC-CRW Document 35 Filed 04/28/21 Page 6 of 10 PageID #: 232
          37.    Defendants admit that there is no sunset or termination date tied to the

   existence of the 8(a) program, but denies that there is no termination date for

   participation in the program.

          38.    Defendants admit that the statute and regulations establishing the 8(a)

   program do not include specific criteria for the SBA to determine that the rebuttable

   presumption of social disadvantage should no longer to apply to specific racial groups.

   Defendants deny any remaining allegation in paragraph 38 of the Complaint.

          39.    Defendants admit that the statute and regulations establishing the 8(a)

   program do not include specific criteria for the SBA to determine that specific racial or

   ethnic groups are no longer suffering the present effects of past discrimination.

   Defendants deny any remaining allegation in paragraph 39 of the Complaint.

          40.    Defendants admit the allegations in paragraph 40 of the Complaint.

                                   FIRST CLAIM FOR RELIEF

          41.    Defendants deny the allegations in paragraph 41 of the Complaint.

          42.    Defendants deny the allegations in paragraph 42 of the Complaint.

          43.    Defendants deny the allegations in paragraph 43 of the Complaint

          44.    Defendants deny the allegations in paragraph 44 of the Complaint.

          45.    Defendants deny the allegations in paragraph 45 of the Complaint.

          46.    Defendants are without knowledge or information sufficient to form a

   belief as to the truth of the allegations in paragraph 46 of the Complaint.

          47.    Defendants are without knowledge or information sufficient to form a

   belief as to the truth of the allegations in paragraph 47 of the Complaint.

                                SECOND CLAIM FOR RELIEF

          48.    Defendants deny the allegations in paragraph 48 of the Complaint.

                                                7

Case 2:20-cv-00041-DCLC-CRW Document 35 Filed 04/28/21 Page 7 of 10 PageID #: 233
                                  DEMAND FOR JUDGMENT

          Paragraphs (A)-(F) of the Complaint constitute plaintiff’s demand for judgment

   and include no factual allegations requiring a response. Defendants deny that plaintiff

   is entitled to the relief sought or to any relief whatsoever.

                                   AFFIRMATIVE DEFENSES

          1.     The Complaint fails to state a claim upon which relief can be granted.

          2.     The Court lacks subject-matter jurisdiction over the Complaint.

          3.     Plaintiff lacks standing to pursue this action.

          4.     Plaintiff failed to exhaust administrative remedies as to certain claims

   asserted.

          5.     Some or all of the claims for damages or relief asserted in the Complaint

   are barred because such damages or relief are not available under applicable law.

          6.     The complaint fails to state a claim upon which attorneys’ fees or costs can

   be awarded.

          7.     The damages claimed by plaintiff are barred to the extent that they are

   speculative in nature.

          8.     The Complaint, in whole or in part, fails to state an equal protection claim

   because even if plaintiff is able to demonstrate that race was an impermissible

   motivating factor in any alleged action, defendants would have taken the same action

   absent any impermissible consideration of race.

          9.     Defendants reserve the right to assert additional affirmative defenses of

   which they become knowledgeable during the course of discovery.

          WHEREFORE, defendants pray for judgment as follows:



                                                 8

Case 2:20-cv-00041-DCLC-CRW Document 35 Filed 04/28/21 Page 8 of 10 PageID #: 234
         1.     That plaintiff takes nothing by reason of the Complaint, and that the same

   be dismissed with prejudice on the merits;

         2.     That judgment be entered for defendants;

         3.     That defendants recover their costs of suit herein; and

         4.     That defendants be granted such further relief as the Court deems just and

   proper.



   Dated: April 28, 2021

                                                    Respectfully submitted,

                                                    DELORA L. KENNEBREW
                                                    Chief
                                                    Employment Litigation Section
                                                    Civil Rights Division
    OF COUNSEL:                                     United States Department of Justice

    Karen Hunter                                    ANDREW BRANIFF (IN Bar No. 23430-71))
    Senior Trial Attorney                           Special Litigation Counsel

    David A. Fishman
    Assistant General Counsel for Litigation        By: /s/ Juliet E. Gray
                                                    Juliet E. Gray (D.C. Bar No. 985608)
    Eric S. Benderson                               Taryn Wilgus Null (D.C. Bar No. 985724)
    Associate General Counsel for Litigation        Senior Trial Attorneys
    U.S. Small Business Administration              Employment Litigation Section
                                                    Civil Rights Division
    Amar Shakti Nair                                United States Department of Justice
    Attorney Advisor                                150 M Street, N.E.
                                                    Washington, D.C. 20002
    Ashley Craig                                    (202) 598-1600
    Attorney Advisor                                Juliet.Gray@usdoj.gov
    U.S. Department Of Agriculture                  Taryn.Null@usdoj.gov




                                                9

Case 2:20-cv-00041-DCLC-CRW Document 35 Filed 04/28/21 Page 9 of 10 PageID #: 235
                               CERTIFICATE OF SERVICE

         I hereby certify that on April 28, 2021, I electronically filed the foregoing
   document, Defendants’ Answer to Plaintiff’s Complaint, with the Clerk of Court using the
   ECF System, which will send notification of such filing to all counsel of record.

                                                   /s/ Juliet E. Gray
                                                  Juliet E. Gray
                                                  Senior Trial Attorney




                                             10

Case 2:20-cv-00041-DCLC-CRW Document 35 Filed 04/28/21 Page 10 of 10 PageID #: 236
